Citation Nr: 0822012	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968. The veteran served in Vietnam from March 1966 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1. The veteran has a diagnosis of PTSD.

2. The veteran did not engage in combat with the enemy.

3. The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service.

4. PTSD was not caused or aggravated by any incident of 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD has 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
September 2006 statement of the case informed the veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements are associated with the 
claims file. The veteran was not afforded a VA examination. 
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision the claim.")

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for PTSD. While the 
veteran is diagnosed as having PTSD, the evidence does not 
support a finding that he served in combat, nor was he 
exposed to stressors requisite for a grant of service 
connection. Specifically, he reported in a March 2006 
statement in support of his claim that he was exposed to four 
separate stressors while on active duty. The veteran reported 
that he engaged in combat, was at the scene of a restaurant 
explosion which resulted in several fatalities, had two 
grenades roll between his legs, and was struck by a rock from 
an exploding mortar. The record does not show the veteran 
served in combat. The veteran has failed to respond to VA's 
attempt to assist him in the development of his claim and 
there is no competent evidence to support his assertions. 
Thus, in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

The veteran has a diagnosis of PTSD (January 2008 letter of 
A.T., Ph.D.), the remaining question is whether there is an 
in-service stressor; if there is evidence of combat service 
or corroborating evidence that his claimed stressors 
occurred.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Although the veteran's representative continues to claim the 
veteran is in receipt of a Combat Infantryman Badge (CIB) 
(written statement of February 2007), there is no evidence of 
this associated with the file. The veteran's Report of 
Separation from the Armed Forces (DD214) and his DA form 2A 
(Military Record of Personnel Actions) do not support this 
assertion, and indicates that his Military Occupational 
Specialty (MOS) was radio operator. In a July 2007 letter, 
the RO requested the veteran furnish documentation in support 
of his claim that he was a recipient of a CIB. The veteran 
did not respond. 

The personnel records were generated with the specific 
purpose of recording the veteran's military service data, 
including his decorations and awards. In this respect, these 
are official records, which are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). Further, having been issued by an 
agency of the U.S. Government, the Board is assured of the 
authenticity of these original records.  In this regard, this 
finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§  
3.203(a), (c) (1997).  

Spencer v. West, 13 Vet. App. 376, 380, (2000); Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (For propositions that service 
department findings are binding on VA; and illustrating high 
probative value of such evidence).

The Board finds that the veteran did not engage in combat 
with the enemy. Therefore, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.

In a May 2005 statement in support of his claim, the veteran 
stated that he was exposed to the following in-service 
stressors: an explosion at a nearby restaurant and the 
subsequent death of a soldier in his arms, two grenades from 
an enemy soldier rolled between his legs, he engaged in 
combat and used lethal force, he engaged in hand-to-hand 
combat, a hostile enemy attempted to split his skull with a 
sword, sniper fire killed a friend, and he was subject to 
constant mortar attacks. In July 2005 and again in July 2006 
the RO requested additional information detailing the events, 
names and exact dates, places and unit information in order 
to verify any claimed stressors that the veteran claimed. The 
veteran did not respond.

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable due to a lack of sufficient detail. Because 
the veteran has declined to assist VA in the development of 
his claim by providing an account of his claimed stressors, 
he has foreclosed all meaningful inquiry.

The veteran was scheduled for, but did not appear at a VA 
examination in September 2005. In February 2007, the 
veteran's representative, in a written statement, asserted 
the veteran was never notified of the examination, and 
requested a new examination. The Board points to a February 
2006 written statement serving as a notice of disagreement 
for denial of PTSD, stating the veteran was "unable to keep 
his VA examination scheduled at VAMC (East Orange) on 
September 8, 2005."

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).

There is no medical or lay evidence, other than the veteran's 
uncorroborated lay testimony, to support the veteran's 
account of his stressors. The veteran's lay testimony, by 
itself, is insufficient to establish the occurrence of a 
requisite stressor supporting service connection for PTSD. 
See Cohen, 10 Vet. App. at 142.

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health 
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for post traumatic stress disorder is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


